DETAILED ACTION

The following is a final office action is response to communications received on 07/25/2022.  Claims 1-2, 4, 6-7, 9-15 & 19-23 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 6-7, 9, 10, 19 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winslow (US 7,585,327) in view of Kropf et al. (US 8,157,870).
Regarding Claim 1, Winslow discloses the invention substantially as claimed.  Winslow teaches an implant (10) comprising: a joint facing surface (18) and a bone facing surface (20) forming a body member therebetween; an axial end of a central post  (14) directly connected to and extending out from a first portion of the bone facing surface and configured to be received in a bone recess in a bone created during a preparation of the bone (Fig 5); and a dorsal member (16) extending from a dorsal end of the body member.  Further, Winslow teaches that additional fixation, including blasted finishes adhesive, and/or bone cement may additionally be utilized to further anchor the device to the bone (Col 4: lines 59-67). 

    PNG
    media_image1.png
    327
    487
    media_image1.png
    Greyscale

However, Winslow does not disclose a ring member extending out from a second portion of the bone facing surface spaced from the first portion to a free end disposed for insertion into a second bone recess of the bone created during the preparation of the bone, said ring member having a radial outermost surface spaced radially inwardly from a radial outermost surface of said body and a radial innermost surface radially spaced from said central post.
Kropf teaches a prosthesis (1) in the same field of endeavor for replacing an articular surface.  Said prosthesis comprising a ring member (5) extending out from a second portion of the bone facing surface (4) spaced from the first portion to a free end disposed for insertion into a second bone recess of the bone created during the preparation of the bone(Figs 1-2), said ring member having a radial outermost surface (6) spaced radially inwardly from a radial outermost surface of its body (2) and a radial innermost surface (7) radially spaced from the center axis of the device.

    PNG
    media_image2.png
    484
    539
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the ring (5), as taught by Kropf, in addition to the central peg and dorsal fin of Winslow in order to further anchor the device on the bones articular surface.  Providing the ring of Kropf in addition to the central peg of Winslow, and maintaining their respective orientations would result in a combined device that comprises: a joint facing surface (18) and a bone facing surface (20) forming a body member therebetween; an axial end of a central post  (14) directly connected to and extending out from a first portion of the bone facing surface and configured to be received in a bone recess in a bone created during a preparation of the bone (Fig 5); a ring member (5) extending out from a second portion of the bone facing surface spaced from the first portion to a free end disposed for insertion into a second bone recess of the bone created during the preparation of the bone, said ring member having a radial outermost surface (6) spaced radially inwardly from a radial outermost surface of said body (2) and a radial innermost surface (7) radially spaced from said central post, and a dorsal member (16) extending from a dorsal end of the body member.  
Regarding Claim 2, the combination teaches wherein the dorsal member comprises a convex (Figs 1 & 2) exterior surface (28) and a concave (Col 3: lines 17-20) bone facing surface (32).  
Regarding Claim 4, the combination teaches wherein the ring member (5) comprises a barb (8) for promoting fixation of the bone. 
Regarding Claim 6, the combination teaches wherein the ring member is inset from the perimeter of the body member and the bone facing surface comprises an inset region (14) between the perimeter of the body member and the ring member (Fig 1).  
Regarding Claim 7, the combination teaches wherein the inset region (14) is concave (Fig 1).
Regarding Claim 9, the combination teaches wherein the post (14) is centered on the bone facing surface (20) of the body member.  
Regarding Claim 10, the combination teaches wherein the ring member (5) is concentric with the post (14).  
Regarding Claim 19, the combination teaches the device as set forth in the rejection of claims 1-2, 4, 6-7, 9 & 10.  Further, the combination teaches wherein a cavity (13) bounded by said bone facing surface and a radial inner surface of said ring member, said cavity open axially opposite said bone facing surface. The claim language "to allow a contact of said bone facing surface against a bone region adjacent said bone recess when said ring member is received in the bone recess" is considered an intended use limitation and given limited weight.  This recitation fails to distinguish the apparatus in terms of structure and, as the combined device meets all of the claim’s structural limitations, it is fully capable of being deployed, positioned or utilized in the claimed manner.
Regarding Claim 22, the combination teaches wherein said post (14) extends axially away from said bone facing surface further than said free end of said ring member (5).
Claim(s) 11 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winslow (US 7,585,327) in view of Kropf et al. (US 8,157,870) and in further view of Sikora (US 9,931,219).
Regarding Claims 11 & 20, as set forth supra, the combination discloses the invention substantially as claimed.  However, the combination does not disclose wherein the post is barbed.
Sikora teaches an implant and anchor assembly in the same field of endeavor.  Said anchoring assembly comprising an anchor post (80) with barbs (84) to press against the bone surface and further improve the anchoring connection between implant and bone [0045].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the barbs, as taught by Sikora, to the post of the combination in order to further anchor the post within the bone cavity and prevent migration.

Allowable Subject Matter
Claims 12-15, 21 & 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774